Citation Nr: 0208540	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-06 498	)	DATE
	)
	)


THE ISSUES

1.  Eligibility for payment of attorney fees from past-due 
benefits.

2.  Whether the attorney fee agreement is reasonable.


REPRESENTATION

K. S., Attorney at Law, represented by:  K. C. Attorney-at-
law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

This case arises from a decision of the Cleveland, Ohio, 
Regional Office of the Department of Veterans Affairs (RO).

The veteran served on active duty from March 1980 to April 
1983.


FINDINGS OF FACT

1.  By decision dated November 25, 1998, the Board decided 
the question of whether the criteria were met under which 
attorney fees may be paid directly by VA from past-due 
benefits; in the same decision, the Board decided the 
question of whether the attorney fees were reasonable.  

2.  The RO has not decided whether the criteria have been met 
for eligibility for payment of attorney fees by VA directly 
from past-due benefits.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this matter.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter was before the Board following proceedings at the 
RO relating to claims by the veteran for VA benefits.  In a 
decision of November 1998, the Board decided two questions: 
first, whether the attorney had met the criteria for payment 
of his fees by VA directly from the veteran's past-due 
benefits; and, second, whether the attorney's fees were 
reasonable.

The attorney appealed the Board's November 1998 decision to 
the Court.  However, before the questions presented to the 
Court in this matter were resolved,  the Court, in another 
case, issued a decision holding that the Board did not have 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. 
§ 5904(d).  Scates v. Gober, 14 Vet. App. 62 (2000) (en 
banc).  The Court held that all issues involving entitlement 
or eligibility for attorney fees under direct-payment 
contingency-fee agreements, as contrasted with the issues of 
reasonableness and excessiveness, must first be addressed by 
the RO in accordance with the normal adjudication procedures 
and cannot be the subject of sua sponte or other original (on 
motion) BVA review.  Scates, at 64.

Pursuant to the holding in Scates, the Court issued an order 
in October 2000, which vacated the Board's November 1998 
decision and remanded the matter to the Board, with 
instructions to the Board to dismiss the matter.  The 
Secretary requested reconsideration of the Court's order of 
October 2000, and in November 2001, the Court granted 
reconsideration.  On reconsideration, the Court decided that 
the order of October 2000 was correct in vacating the Board's 
decision of November 1998 and remanding the matter to the 
Board with instructions to the Board to dismiss the matter.  
Snyder v. Principi, 15 Vet. App. 285 (2001).  The Court 
explained that, although the Board has original jurisdiction 
to decide questions of reasonableness of attorney fees, a 
Board decision on the question of reasonableness of attorney 
fees must be preceded by an RO decision on the question of 
eligibility for payment of attorney fees.  Accordingly, 
because the RO has not yet entered a decision on the question 
of eligibility, the entire matter must be dismissed by the 
Board

Therefore, this case must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001).   


ORDER

This matter is dismissed. 




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



